11/30/2015
                                                                                                 FILED IN
                                                                                          1st COURT OF APPEALS
                                             NOTICE OF APPEALS                                HOUSTON, TEXAS
                                       ASSIGNMENT OF COURT OF APPEALS                    11/30/2015 10:51:27 AM
                                                                                          CHRISTOPHER A. PRINE
TO: FIRST COURT OF APPEALS                                                                        Clerk

FROM: DEPUTY CLERK: DUANE C. GILMORE
      CHRIS DANIEL, DISTRICT CLERK
      HARRIS COUNTY, TEXAS


CASE NO:     2012-58827         COURT:    151ST           TENTATIVE DUE DATE:          12/5/2015
APPEAL TYPE       ACCELERATED                                CASE STATUS:           READY DOCKET
APPELLANT:        PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
APPELLEE:         WEST GULF MARITIME ASSOCIATION INC.


EVENT FILE DATE       11/25/2015         NUMBER OF DAYS: 10
EVENT CODES;      D, OA
FILED BY:     THOMAS C WRIGHT                      TBN:      22059400
DATE ORDER SIGNED         11/18/2015
COURT ASSIGNED TO:        FIRST COURT OF APPEALS
IMAGE NO:     67932223       VOLUME:                   PAGE:
MOTION FOR NEW TRIAL FILING DATE:          : N/A
NOTES:

                                                    CHRIS DANIEL
                                                    Harris County, District Clerk


                                                    By: /s/DUANE C. GILMORE
                                                           DUANE C. GILMORE, Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED W/NOTICE OF APPEAL
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL
JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM        NOV 30, 2015(C1)
INT6510                     CIVIL CASE INTAKE                 OPT: _____ - INT
                          GENERAL PARTY INQUIRY               PAGE:    1 -    1

CASE NUM: 201258827__ PJN> __ TRANS NUM: _________ CURRENT COURT: 151 PUB? _
CASE TYPE: DTPA-DECEPTIVE TRADE PRACTICE   CASE STATUS: READY DOCKET
STYLE: WEST GULF MARITIME ASSOCIATION    VS BUSINESS MICROVAR INC (D/B/A INTE
=============================================================================
                        **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                  PTY  ASSOC. ATTY
  NUM   NUMBER                                            STAT
_    00009-0001 XPL 24033424 PROFESSIONAL ADVANTAGE SOFTWAR     VOGE, JAMEY L
_    00001-0004 XDF 13417650 WEST GULF MARITIME ASSOCIATION     MCCLOSKEY, TI
_    00008-0001 AGT          TECHNOLOGY SUPPORT INCORPORATE
_    00007-0001 AGT          PROFESSIONAL ADVANTAGE (A FORE
_    00006-0001 AGT          BUSINESS MICROVAR INC (DBA INT
_    00004-0001 DEF 24033424 PROFESSIONAL ADVANTAGE SOFTWAR     VOGE, JAMEY L
_    00001-0001 PLT 13417650 WEST GULF MARITIME ASSOCIATION     MCCLOSKEY, TI


==> (7) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.   3=ACT.ENTRY    4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD      9=PTY. ADDR.   10=REFRESH    11=HELP


JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM        NOV 30, 2015(C1)
INT6510                     CIVIL CASE INTAKE                 OPT: _____ - INT
                          GENERAL PARTY INQUIRY               PAGE:    1 -    2

CASE NUM: 201258827__ PJN> __ TRANS NUM: _________ CURRENT COURT: 151 PUB? _
CASE TYPE: DTPA-DECEPTIVE TRADE PRACTICE    CASE STATUS: READY DOCKET
STYLE: WEST GULF MARITIME ASSOCIATION     VS BUSINESS MICROVAR INC (D/B/A INTE
=============================================================================
                       **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                  PTY   ASSOC. ATTY
  NUM   NUMBER                                             STAT
_    00009-0001 XPS          PROFESSIONAL ADVANTAGE SOFTWAR
_    00009-0001 PXP 24037538 SUNSTROM, KATHERINE LESLIE
_    00003-0002 XPL 24051026 INTERDYN BMI                     D MCGILL, ANDRE
_    00002-0002 XPL 24051026 BUSINESS MICROVAR INC (D/B/A I D MCGILL, ANDRE
_    00001-0003 XDF 13417650 WEST GULF MARITIME ASSOCIATION D MCCLOSKEY, TI
_    00005-0002 XPL 11795430 TECHNOLOGY SUPPORT INCORPORATE S TOLSON, STEPH
_    00001-0002 XDF 13417650 WEST GULF MARITIME ASSOCIATION S MCCLOSKEY, TI
_    00005-0001 DEF 11795430 TECHNOLOGY SUPPORT INCORPORATE    S TOLSON, STEPH

==> (13) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP


JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM        NOV 30, 2015(C1)
INT6510                     CIVIL CASE INTAKE                 OPT: _____ - INT
                          GENERAL PARTY INQUIRY               PAGE:    2 -    2

CASE NUM: 201258827__ PJN> __ TRANS NUM: _________ CURRENT COURT: 151 PUB? _
CASE TYPE: DTPA-DECEPTIVE TRADE PRACTICE    CASE STATUS: READY DOCKET
STYLE: WEST GULF MARITIME ASSOCIATION     VS BUSINESS MICROVAR INC (D/B/A INTE
=============================================================================
                       **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                  PTY   ASSOC. ATTY
  NUM   NUMBER                                             STAT
_    00005-0001 PAD 07805445 GEORGE, J. WILEY
_    00004-0001 DPS          PROFESSIONAL ADVANTAGE SOFTWAR
_    00004-0001 PAD 24037538 SUNSTROM, KATHERINE LESLIE
_    00003-0001 DEF 24051026 INTERDYN BMI                     D MCGILL, ANDRE
_    00002-0001 DEF 24051026 BUSINESS MICROVAR INC (D/B/A I D MCGILL, ANDRE




==> (13) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP